Citation Nr: 0731816	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-11 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active military duty with the United 
States Army from August 31, 1976 to August 10, 1979 and with 
the United States Marine Corps from August 4, 1982 to October 
30, 1999.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a left shoulder disorder and residuals 
of a back injury.  The veteran perfected a timely appeal to 
that decision.  

On June 27, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  At the hearing, the veteran submitted additional 
medical records and waived RO consideration.  38 C.F.R. 
§ 20.1304 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he is entitled to 
service connection for a back disorder and a left shoulder 
disorder, both of which developed as a result of injuries he 
sustained from a repelling accident in service at Camp 
Pendleton.  The veteran indicates that he has had back and 
left shoulder pain as a result of this accident from the time 
of the incident up to the present.  

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claims.  
In this regard, the service medical records show that the 
veteran was seen in January 1985 for complaints of back pain; 
he reported a history of back problems ever since a repelling 
injury.  He was diagnosed with anterior wedging of T15.  The 
assessment was musculoskeletal pain due to old injury.  In 
May 1986, the veteran was seen for complaints of left 
shoulder pain; he reported progressive shoulder pain over the 
past 3 to 4 months.  He denied any trauma.  The assessment 
was atypical shoulder pain vs. bursitis.  When seen in July 
1986, the veteran complained of back pain secondary to old 
injuries from a motorcycle accident 2 years ago.  In January 
1989, he was diagnosed with mechanical back pain.  In 
February 1999, the veteran was again diagnosed with 
mechanical low back pain.  When seen in March 1999, the 
veteran complained of mild left shoulder pain.  The 
assessment was probable left rotator cuff, left shoulder.  On 
the occasion of the retirement examination, in July 1999, the 
veteran reported a history of painful shoulder and a back 
injury in 1983; he reported difficulty bending.  Clinical 
evaluation of the upper extremities and spine was normal.  

Post service records show that the veteran was seen at a VA 
medical center in March 2000, with complaints of pain in the 
back and left shoulder.  He reported a history of a repelling 
accident about 5 to 6 years ago.  During a subsequent 
clinical visit in October 2000, the veteran again reported 
problems with shoulder and back pain.  On the occasion of a 
VA examination in December 2000, the veteran complained of 
low back and left shoulder pain.  Following a physical 
evaluation, he was diagnosed with low back pain and left 
shoulder pain.  

The Board is cognizant that a symptom alone, such as pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

However, recent medical evidence shows that the veteran has 
continued to receive treatment for low back and left shoulder 
complaints since 2000, and a recent MRI in 2007 showed 
evidence of a small central disc herniation at the L5/S1 
level.  Given the evidence of continuous treatment over the 
last several years, the Board finds that another VA 
examination is warranted to clarify whether or not the 
veteran has current disabilities of the low back or left 
shoulder, and, if so whether those disabilities are related 
to service.  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA as well as non-VA, who treated the 
veteran for his claimed back and left 
shoulder disorders ever since his 
discharge from service.  After furnishing 
the veteran the appropriate release 
forms, obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran should be 
informed in writing.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
current low back and left shoulder 
disorders present.  The examination 
should include any test or study deemed 
necessary by the examiner.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  Based on a comprehensive 
review of the claims folder, to include a 
review of the service medical records, as 
well as a current physical examination of 
the veteran, the examiner is asked to 
provide a diagnosis for any back and/or 
left shoulder disability present.  As to 
any back or left shoulder disability 
found to be present, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not (a 50 
percent probability) that it is related 
to trauma sustained during the veteran's 
military service.  

3.  The RO should then review and 
readjudicate the issues on appeal.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  After the above 
actions have been accomplished, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



